DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          JOSEPH BELCIK,
                             Appellant,

                                    v.

                     WELLS FARGO BANK, N.A.,
                            Appellee.

                              No. 4D19-3181

                         [September 24, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; William W. Haury, Judge; L.T. Case No. CACE18-
012223.

  Joseph Belcik, Oldsmar, pro se.

  Ileen J. Cantor and Ronald M. Gache of Shapiro, Fishman & Gache,
LLP, Boca Raton, for appellee.

PER CURIAM.

  Affirmed.

LEVINE CJ., CONNER and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.